Case 1:20-cv-00411-WES-LDA Document1 Filed 09/15/20 Page 1 of 5 PagelD #: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Noes N District of Unnde
T4land Division

E yy Ox ey

Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names. yl

Jury Trial: (check one) Xl ves [No

Yow Soper imathel’ OLee Cer LevyadsSe <6

Ibodye Ah 1)

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

i!
Cla vY\
=COMPEAINFE FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed. ) '
Name E > Ca \ M% C_ y

 

 

 

 

 

Street Address AG0 ? ine. 4S Le eek

City and County Poou ; d ence

State and Zip Code A\y ode. T <\ ond

Telephone Number iu / A

E-mail Address AJ / 4 '

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

 
Case 1:20-cv-00411-WES-LDA Document1 Filed 09/15/20 Page 2 of 5 PagelD #: 2
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name S5¢ VO Supe £ marke *

Job or Title (if known) Can Ploy ee ot We Oko ae lea PO Codie)
Street Address % © O on ton —\oc.e*

City and County Puwsuc pe sb

State and Zip Code Whode Valand Wi (OAKC 9 0)

Telephone Number AL (A

 

E-mail Address (if known) N / A

 

Defendant No. 2

Name Levosseul Sede te 194.

 

 

 

 

 

 

 

Job or Title (if known) OfP ce c of Mee 4oke.
Street Address ae OL (oosevelk Wve ave
City and County Vou (LY: shue | Ze Ae .

State and Zip Code ‘Khode Toland (03400)
Telephone Number A) [ 4

E-mail Address (ifimown) A / Yh

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5

 
Case 1:20-cv-00411-WES-LDA Document1 Filed 09/15/20 Page 3 of 5 PagelD #: 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[<}Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

PArhdcle A Sechion 10 of Awe. ConeMlubion foc UsS._

18 V.0.C. Sub-Secion PUL oo .
“16 Un5.C. Sub-Seemon 24% 1B U5:Cs Subp OECHONIAS

 

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1, The Plaintiff(s)
a. If the plaintiff is an individual
ae —) ° ) : ys
The plaintiff, (name) (— Ja \ 5% ey , is a citizen of the
é

State of (name) /M OCOclO

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name) L CV K&S ane 4 ‘Podae 97, is a citizen of

the State of (name) Vrode Voian A. - . Or is a citizen of

(foreign nation)

 

 

Page 3 of 5
Case 1:20-cv-00411-WES-LDA Document1 Filed 09/15/20 Page 4 of 5 PagelD #: 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) Teovo 5 ope cM Ve \- , is incorporated under
the laws of the State of (name) Ky 5 de V4 lan a , and has its

 

principal place of business in the State of (name) Lino de. es \ OM A
Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain): 1 \\e,
Amour at Slate iS mote, har 7 5,002 betcavdse rhe defendan’S
Coch Commitied breason Upon We Con sso Hion WW Ame UNiaw Lul
ProCecd VHS Wnok Soo¥ place ON 4/4/ RORO OF 1OLAG ame Each delenda ner
Is ~ emeloyee of Lhe United SlaleS and pound WY Oorh Lo upho\d
Gand SugeaC: nee Con aitloMane

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
. write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed. ON 4/3]
DE Sa Dey wad asic ag toe Chonge frem people bo set Some Loods td. WAS Yo cared ot
HOaVO So Pec Notte ¥ BOO Dachon S¥ceeke TE woAas app oached by officer Lévasseot at]
ANE Whe Olosner 6L Beave Sugecmactkerk Skating Maok L need yo leave OF be 4trespossed
from \ne edshake Decouse Lr Commd\y ag A CAME DY Coking Soo Chonge Eto Awe
de Lendecaks accocdua o-oelics <9 fe OTIS EG GIL citer prey) Trew rhe offfee Ff
Asticke Poet my, NAM atlhec E& CeLused Lo ai V]e AW RoCMrahiorwr Lhe? olf\cec (Anced me.
oO inand CoHS ANG leidnoppee me and placed me onder anresk <T. Wer vn kro of
GQ udge AWE WEKE Cay and Was lek qo under Lyreck of le mng acres beds
IV. Relief > WO Cracged wer Soli Celing ObStrockon yCeaduck wich aCe not came 4
ACCecding So Consmrduly ov o

 

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. AS a ce\ic eT asic ne Coot Lo ocder b2 mihiow
vold and olen as skated in khe Condsiiownon Achicle 4 sechon10 Qo \d/s\ vet
ght O& Me © OY legal vende uged 45 United Stated dollar Unlil T can we
Paid gord/ owed L whl acce pk $56,000 Federal Reserve Moles every month
m> ple ) EWN © yi ote: an “a SOM CeMek be Cause each dee ndord SAN
eUYY SVE. OWN . OLE ce o © Mae DA Oke. CANAD YVread & lne. dec. 4) A Com a
VCadson SO Me ConsnrkeroWon / Wndel Me colot g | ba ANS vn ivan oN y

inkerFeCed widlx WY TOht bo Enjoy Me Estate. Page 4 of S
age 40
Case 1:20-cv-00411-WES-LDA Document1 Filed 09/15/20 Page 5 of 5 PagelD #: 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 4 />/Q000

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

J \ne Deny
E “\ Ort ey U

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
